The undertaking relating to the garage as expressed in the written agreement was that "first party is to erect a garage 10 feet wide and 18 feet long. Garage is to be stucco and match residence." Nothing more is said about it. There are no specifications as to such essential details as location, character of roof, floor and walls, doors, windows or anything else. Therefore there was no contract within the rule of such cases as Scanlon v. Oliver, 42 Minn. 538, 44 N.W. 1031. But the complaint declared upon the agreement as a contract. The decision disposes of the case upon that theory, and it is for that reason that I concur in the result. *Page 52